Name: Commission Regulation (EC) No 1842/95 of 26 July 1995 laying down for 1995 detailed rules for the application to live bovine animals of the tariff quotas provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  political geography;  international trade
 Date Published: nan

 28 . 7. 95 EN Official Journal of the European Communities No L 177/ 15 COMMISSION REGULATION (EC) No 1842/95 of 26 July 1995 laying down for 1995 detailed rules for the application to live bovine animals of the tariff quotas provided for in the free trade Agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part product, the system should be managed through import licences ; whereas, to that end, provision should be made to define, in particular, the detailed rules for submission of applications, and the information which must be included on the applications and licences, notwithstan ­ ding certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EC) No 1199/95 Q, and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (8) ; whereas provision should also be made for the licences to be issued after a delay for consideration and, where neces ­ sary, with the applicaiton of a single percentage reduc ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (4), as last amended by Regulation (EC) No 424/95 (*), and in particular Article 9 (2) thereof, Whereas the Agreements on free trade and trade-related matters open an annual Community tariff quota for the import of 3 500 bovine animals weighing between 1 60 and 300 kilograms originating in and coming from Estonia, Latvia and Lithuania at a reduction of 75 % in the specific amounts of the customs duties fixed in the Common Customs Tariff (CCT) ; whereas the detailed rules for the application of this quota for 1995 should be laid down ; Whereas, while recalling the provisions of the above Agreements intended to guarantee the origin of the HAS ADOPTED THIS REGULATION : Article 1 1 . The tariff quota for the import of 3 500 head of live bovine animals falling within CN code 0102 90 41 and 01029049 originating in and coming from Lithuania, Latvia and Estonia for 1995 shall be administered in accordance with the provisions of this Regulation. 2. The specific amounts of the customs duties fixed in the CCT shall be reduced by 75 % for the quantities indicated in pargraph 1 . Article 2 In order to qualify for the quota referred to in Article 1 : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho ­ (') OJ No L 124, 7. 6. 1995, p. 1 . (*) OJ No L 124, 7. 6. 1 995, p. 2. (3) OJ No L 124, 7. 6. 1995, p . 3. ( «) OJ No L 148 , 28. 6. 1968 , p. 24. 0 OJ No L 45, 1 . 3 . 1995, p. 2. ( «) OJ No L 331 , 2. 12. 1988, p . 1 . 0 OJ No L 119, 30 . 5. 1995, p . 4 . (8) OJ No L 143, 27. 6. 1995, p. 35. No L 177/ 16 fEN Official Journal of the European Communities 28 . 7. 95 3 . The Member States shall notify the Commission not later than 13 October 1995 of the applications lodged. Such notification shall comprise a list of applicants and quantities applied for. All notifications, including notifications of 'nil' applica ­ tions, shall be made by telex or fax, drawn up on the model in the Annex to this Regulation in cases where applications have been made. 4. The Commission shall decide to what extent quanti ­ ties may be awarded in respect of licence applications. If the quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in the quanti ­ ties applied for. 5 . Subject to a decision to accept applications by the Commission, licences shall be issued at the earliest opportunity. 6. Import licences shall be issued for a number equal to or greater than 50 head. If, because of the numbers applied for, the percentage reduction results in fewer than 50 head per import licence, the Member States, shall, by drawing lots, allocate licences covering 50 head. 7. Licences issued shall be valid throughout the Community. rities of the Member State concerned that they have imported and/or exported during 1994 at least 50 animals falling within CN code 0102 90 and origina ­ ting in or intended for countries which are considered by their authorities as third countries on 31 December 1994 ; applicants must be entered in a national VAT register ; (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) licence applications  must relate to a number equal to or greater than 50 head, but  may not relate to a quantity exceeding 10 % of the quantity available. Where applications for import licences exceed this quantity, they shall only be considered within the limits of the said quantity ; (d) section 7 of licence applications and licences shall show the country from which the country is imported and section 8 shall show the country of origin ; licences shall carry with them an obligation to import from one of the countries indicated in Article 1 ( 1 ) ; (e) section 20 of licence applications and licences shall show at least one of the following :  Reglamento (CE) n ° 1842/95,  Forordning (EF) nr. 1842/95,  Verordnung (EG) Nr. 1842/95,  Kavovia|i.6&lt;; (EK) apiS. 1842/95 ,  Regulation (EC) No 1842/95,   Reglement (CE) n ° 1842/95,  Regolamento (CE) n . 1842/95,  Verordening (EG) nr. 1842/95,  Regulamento (CE) n? 1842/95,  Asetus (EY) N:o 1842/95,  Forordning (EG) nr 1842/95; (f) at the time of acceptance of the declaration of release for free circulation, importers shall undertake to inform the competent authorities of the importing Member State, not later than one month after the date of import of :  the number of animals imported,  the origin of the animals. The authorities shall forward this information to the Commission before the beginning of each month . Article 3 1 . Licence applications may be lodged only from 25 to 29 September 1995 . 2. Where the same applicant lodges more than one application, all applications from that person shall be inadmissible . Article 4 Without prejudice to the provisions of this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. However, in the case of quantities imported under the terms of Article 8 (4) of Regulation (EEC) No 3719/88 , the full customs duties shall be collected on quantities in excess of those stated on the import licence . Article 3 ' 1 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , the rights accruing from import licences issued pursuant to this Regulation shall not be transfe ­ rable . 2. Notwithstanding Article 3 of Commission Regula ­ tion (EC) No 1445/95, the term of validity of issued import licences shall expire on 31 December 1995. Article 6 The animals shall be released for free circulation on presentation of an EUR 1 movement certificate issued by the exporting country in accordance with Protocol 3 annexed to the free trade Agreements . 28 . 7. 95 I EN I Official Journal of the European Communities No L 177/ 17 record made when the animal is released for free circula ­ tion . Article 7 1 . Animals imported under the arrangements referred to in Article 1 shall be identified by either :  an indelible tattoo, or  an official earmark or an earmark officially approved by the Member State on at least one of its ears . 2. Such tattoos or marks shall be designed in such a way that the date of release for free circulation and the identity of the importer can be established, by means of a Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission No L 177/18 EN Official Journal of the European Communities 28 . 7. 95 ANNEX EC fax No (32 2) 29 66 027 Application of Regulation (EC) No 1842/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATION FOR LICENCES TO IMPORT AT REDUCED SPECIFIC AMOUNTS OF THE CUSTOMS DUTIES OF THE CCT Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No Tel